J-S50005-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                      v.

GREGORY B. BARTUCCI

                            Appellant                 No. 1686 MDA 2015


              Appeal from the Judgment of Sentence July 8, 2015
      in the Court of Common Pleas of Lancaster County Criminal Division
                       at No(s): CP-36-CR-0001286-2014

BEFORE: MUNDY, STABILE, and FITZGERALD,* JJ.

JUDGMENT ORDER BY FITZGERALD, J.                        FILED JULY 15, 2016

        Appellant, Gregory B. Bartucci, appeals from the judgment of sentence

made final by the September 1, 2015 order, which vacated the sentence

imposed on count 2, theft by deception, entered in the Lancaster County

Court of Common Pleas.          Appellant’s appellate counsel, MaryJean Glick,

Esquire, has filed a petition to withdraw representation pursuant to Anders

v. California, 386 U.S. 738 (1967), and Commonwealth v. McClendon,

434 A.2d 1185 (Pa. 1981).

        Following a jury trial, Appellant was found guilty of theft by unlawful

taking,1 theft by deception,2 and forgery.3 On July 8, 2015, Appellant was


*
    Former Justice specially assigned to the Superior Court.
1
    18 Pa.C.S. § 3921(a).
2
    18 Pa.C.S. § 3922(a)(1).
J-S50005-16


sentenced to 27 months to 7 years’ imprisonment for theft by unlawful

taking, 27 months to 7 years’ imprisonment for theft by deception and 12

months to 7 years’ imprisonment for forgery.         N.T., 7/8/15, at 16.       The

sentences were concurrent.          Id. at 24.   Appellant filed post-sentence

motions.      On September 1, 2015, the court granted Appellant’s motion in

part, finding that theft by deception merged with theft by unlawful taking.

This timely appeal followed.

        As a prefatory matter, we must examine whether counsel complied

with    the    requirements    of   Anders/McClendon      as   clarified   by   the

Pennsylvania Supreme Court in Commonwealth v. Santiago, 978 A.2d

349 (Pa. 2009).

           [W]e hold that in the Anders brief that accompanies
           court-appointed counsel’s petition to withdraw, counsel
           must: (1) provide a summary of the procedural history and
           facts, with citations to the record; (2) refer to anything in
           the record that counsel believes arguably supports the
           appeal; (3) set forth counsel’s conclusion that the appeal is
           frivolous; and (4) state counsel’s reasons for concluding
           that the appeal is frivolous. Counsel should articulate the
           relevant facts of record, controlling case law, and/or
           statutes on point that have led to the conclusion that
           the appeal is frivolous.

Id. at 361 (emphasis added).

           If this Court determines that appointed counsel has met
           these obligations, it is then our responsibility “to make a
           full examination of the proceedings and make an
           independent judgment to decide whether the appeal is in

3
    18 Pa.C.S. § 4101(a)(2).




                                       -2-
J-S50005-16


         fact wholly frivolous.” In so doing, we review not only the
         issues identified by appointed counsel in the Anders brief,
         but examine all of the proceedings to “make certain that
         appointed counsel has not overlooked the existence of
         potentially non-frivolous issues.”

Commonwealth v. Hankerson, 118 A.3d 415, 420 (Pa. Super. 2015)

(citations omitted).

      Counsel raised numerous issues on appeal.       In some of the issues,

counsel did not articulate any controlling case law or statutes on point that

led to the conclusion that the appeal is frivolous.    We direct counsel to

comply with Santiago. Upon further review, if counsel finds a nonfrivolous

issue, an advocate’s brief may be filed.

      We direct the Prothonotary to enter a new briefing schedule.

      Panel jurisdiction retained.




                                     -3-